Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 	Applicant’s preliminary amendment of 21 January 2021, in which claims 69-99 have been cancelled and new claims 101-125 have been added, is acknowledged.
 	Claims 100-125 are pending in the instant application.
Claims 100-125 are being examined herein.
Priority
This application is a Divisional of U.S. patent application 15/799,612, filed on 31 October 2017, now U.S. patent 10,550,122, which is a Continuation of U.S. patent application 15/016,117, filed on 4 February 2016, now U.S. patent 9,840,505, which is a Divisional of U.S. patent application 14/327,499, filed on 9 July 2014, now U.S. patent 9,290,497, which is a Divisional of U.S. patent application 13/347,423, filed on 10 January 2012, now U.S. patent 8,809,349, which claims priority from U.S. Provisional Patent Application No. 61/578,655, filed on 21 December 2011, and from U.S. Provisional Patent Application No. 61/431,304, filed on 10 January 2011. 
The Application Data Sheet states that U.S. application 15/799,612 is a Divisional of U.S. patent application 15/016,117, which is incorrect. U.S. application 15/799,612 is a Continuation of U.S. patent application 15/016,117.
Applicant is required to correct the ADS.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 September 2020 (a total of 4 documents) are acknowledged and considered. 
Election/Restrictions
 	Applicant’s election without traverse of Group I, claim 100 and newly added claims 101-125, drawn to a formulation comprising a hydrate of a compound of Formula (I), the compound/solid form having the following characteristic X-ray Powder Diffraction (XRPD) peaks: 2 = 10.4 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°), 13.3 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°), and 24.3 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°), in the Response of 21 January 2021, is acknowledged. Claims 69-99, Group II, have been cancelled. Election was made without traverse.  
 	Because the election was made without traverse, the requirement for restriction/election is maintained and is herein made FINAL.
 	Claims 100-125 have been examined and the following objections and rejections are made below.
Objection to the Specification
The Specification is objected due to the following informality: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Further, the Specification is objected to because paragraph [0001] recites “This application is a divisional application of U.S. Patent Application No. 15/799,612, filed October 31, 2017, which is a divisional application of U.S. Patent Application No. 15/016,117, filed February 4, 2016 […]”. This is incorrect for reasons above. The Specification should recite that U.S. Patent Application No. 15/799,612 is a continuation of U.S. Patent Application No. 15/016,117.
Claim Objection
Claim 117 is objected to because it recites “silicon dioxide” twice (line 3).
is present in an amount […]”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 100-125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 100 and 113 are drawn to a formulation (claim 100) or to an oral dosage form (claim 113) comprising a hydrate of compound of formula (I) 
    PNG
    media_image2.png
    176
    159
    media_image2.png
    Greyscale
, and a filler or glidant,
wherein the solid form has the following characteristic X-ray Powder Diffraction (XRPD) peaks: 2 = 10.4 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°), 13.3 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°) and 24.3 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°).

In the interest of compact prosecution, the examiner interprets claims 100 and 113 to be drawn to a formulation (claim 100) or to an oral dosage form (claim 113) comprising a hydrate of polymorph Form C of a compound of formula (I) 
    PNG
    media_image2.png
    176
    159
    media_image2.png
    Greyscale
, and a filler or glidant,
wherein the polymorph Form C has the following characteristic X-ray Powder Diffraction (XRPD) peaks: 2 = 10.4 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°), 13.3 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°) and 24.3 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°).
Appropriate clarification of the claim language is required.

Claims 117, 118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 117 is drawn to the oral dosage form of claim 113, where the filler is lactose […] or microcrystalline cellulose and the glidant is […]. Claim 113 is drawn to an oral dosage form comprising a hydrate of a compound of formula (I) and a filler or a glidant. There is no antecedent basis for “the filler and the glidant” of claim 117, in claim 113.
and the lubricant is […]. Claim 116 is drawn to an oral dosage form of claim 113, wherein the dosage form further comprises a disintegrant or a lubricant. There is no antecedent basis for “the disintegrant and thelubricant” of claim 118, in claim 116.
In the interest of compact prosecution, the examiner interprets claim 117 to recite wherein the filler is selected from the group consisting of […], and the glidant is selected from the group consisting of […]; claim 118 is interpreted to recite that the disintegrant is selected from the group consisting of […], and the lubricant is selected from the group consisting of […].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 100-125 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-8, 41-46, 52-66 of U.S. patent RE46,621 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8, 41-46, 52-66 of U.S. patent RE46,621 render obvious the instant claims.
Instant claims 100-125 are drawn to a formulation or an oral dosage form comprising a hydrate of a compound of Formula (I), the compound/solid form having the following characteristic X-ray Powder Diffraction (XRPD) peaks: 2 = 10.4 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°), 13.3 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°), and 24.3 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°); thus, the instant claims are drawn to a formulation or an oral dosage form comprising a hydrate of polymorph Form C.
Claims 1-8, 41-46, 52-66 of U.S. patent RE46,621 are drawn to a compound of formula (I) or to a pharmaceutical composition comprising such compound, wherein the compound is, for example, polymorph Form C having the following characteristic X-ray Powder Diffraction  = 10.4 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°), 13.3 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°), and 24.3 ° (
    PNG
    media_image1.png
    51
    30
    media_image1.png
    Greyscale
 0.2°), which are the very same XRPD characteristics as in the instant claims.
It would have been obvious to prepare a formulation/oral dosage form comprising a hydrate of polymorph Form C of the compound of instant formula (I). The person of ordinary skill in the art would have prepared a hydrate of polymorph Form C of compound formula (I), because preparing a hydrate of a small molecule organic compound and including said hydrate into a pharmaceutical formulation/oral dosage form is well within the skill of the artisan.
As such, the instant claims are rendered obvious by claims 1-8, 41-46, 52-66 of U.S. patent RE46,621.

Conclusion
Claims 100-125 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/Primary Examiner, Art Unit 1627